Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AMENDMENT NO. 2, dated as of April 14, 2016 (this “Amendment”), to the Credit
Agreement, dated as of April 17, 2013 (as amended prior to the date hereof, the
“Credit Agreement”), among EVERTEC GROUP, LLC (the “Borrower”), EVERTEC
INTERMEDIATE HOLDINGS, LLC (“Holdings”), the lenders from time to time party
thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent
and collateral agent (in such capacity, the “Administrative Agent”),

Swingline Lender and L/C Issuer. Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement unless
otherwise defined herein.

W I T N E S S E T H :

WHEREAS, the Borrower has requested certain amendments and waivers related to
its reporting requirements under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

ARTICLE I

Amendments

Subject to the occurrence of the Amendment No. 2 Effective Date (as defined
below), the Credit Agreement is amended as follows:

(a) The following definitions are added to Section 1.01 of the Credit Agreement
in alphabetical order:

“1Q2016 Earnings Release” shall have the meaning assigned to such term in
Section 5.04(b).

“2Q2016 Earnings Release” shall have the meaning assigned to such term in
Section 5.04(b).

“2015 Audited Financial Statements” shall have the meaning assigned to such term
in Section 5.04(a).

“Amendment No. 2 Effective Date” shall mean April 14, 2016, the date on which
Amendment No. 2 to this Agreement became effective.

“Restatement 8-K” shall mean the Current Report on Form 8-K filed by Evertec
with the SEC on March 23, 2016.

“Specified Financial Materials” shall have the meaning assigned to such term in
the definition of “Pricing Grid.”

(b) The definition of “Pricing Grid” in Section 1.01 of the Credit Agreement is
hereby amended by adding the following at the end of the second table therein:

“; provided that if any of (x) the 2015 Audited Financial Statements, (y) the
financial statements with respect to the fiscal quarter of the Borrower ended
March 31, 2016 required



--------------------------------------------------------------------------------

to be delivered pursuant to Section 5.04(b), or (z) related deliverables under
Section 5.04(c) or (h) for such fiscal year and fiscal quarter (the materials
described in clauses (x), (y) and (z), the “Specified Financial Materials”) are
not delivered to the Administrative Agent by May 30, 2016, on and after May 31,
2016, all Applicable Margins for Term A Loans, Term B Loans and Revolving
Facility Loans shall be 50 basis points higher than the percentages set forth in
the tables above; provided, further, that if any of the Specified Financial
Materials are not delivered to the Administrative Agent by July 15, 2016, on and
after July 16, 2016, all Applicable Margins for Term A Loans, Term B Loans and
Revolving Facility Loans shall be increased by an additional 25 basis points so
that such Applicable Margins shall be 75 basis points higher than the
percentages set forth in the tables above.”

(c) Section 1.02 of the Credit Agreement is hereby amended by adding the
following at the end thereof:

“Notwithstanding anything to the contrary in the definition of “Pro Forma
Compliance” and “Test Period,” the calculations of Consolidated Total Assets,
EBITDA, Financial Performance Covenant, Senior Secured Leverage Ratio and Total
Secured Leverage Ratio as of and for any period ended (i) December 31, 2015
shall be made by reference to the unaudited financial information for the fiscal
year ended December 31, 2015 set forth in the Current Report on Form 8-K
furnished to the SEC on February 17, 2016, until the delivery of the 2015
Audited Financial Statements and such calculations shall be made as of December
31, 2015 until such calculations can be made through the use of financial
information for the fiscal quarter ended March 31, 2016 pursuant to clause (ii)
below, (ii) March 31, 2016 shall be made (for any determination made on or after
May 16, 2016) by reference to the unaudited financial information for the fiscal
quarter ended March 31, 2016 to be set forth in the 1Q2016 Earnings Release,
until the delivery of unaudited financial statements for such fiscal quarter and
(iii) June 30, 2016 shall be made (for any determination made on or after August
15, 2016) by reference to the unaudited financial information for the fiscal
quarter ended June 30, 2016 to be set forth in the 2Q2016 Earnings Release,
until the delivery of unaudited financial statements for such fiscal quarter, in
each of clauses (i), (ii) and (iii), subject to reasonable adjustments to
account for differences between the financial results and condition of Evertec
and the Borrower.”

(d) Section 5.04(a) of the Credit Agreement is hereby amended by adding the
following proviso at the end thereof:

“provided that the deadline for delivery of the financial statements and audit
opinion required by this Section 5.04(a) for the fiscal year ended December 31,
2015 (collectively, the “2015 Audited Financial Statements”) shall be extended
to September 15, 2016;”.

(e) Section 5.04(b) of the Credit Agreement is hereby amended by adding the
following proviso at the end thereof:

“provided that (i) the deadline for delivery of the financial statements and
certification required by this Section 5.04(b) for the fiscal quarter ended
March 31, 2016 shall be the earlier of (x) September 15, 2016, so long as
Evertec publicly issues an earnings release (the “1Q2016 Earnings Release”) with
respect to such fiscal quarter (in a form consistent in all material respects
with quarterly earnings releases historically issued by Evertec (except for any
qualifications in connection with the matters set forth in the Restatement 8-K))
not later than May 16, 2016 and (y) the later of (A) May 15, 2016 and (B) the
date of

 

-2-



--------------------------------------------------------------------------------

delivery of the 2015 Audited Financial Statements under Section 5.04(a) and (ii)
the deadline for delivery of the financial statements and certification required
by this Section 5.04(b) for the fiscal quarter ended June 30, 2016 shall be the
earlier of (x) September 15, 2016, so long as Evertec publicly issues an
earnings release (the “2Q2016 Earnings Release”) with respect to such fiscal
quarter (in a form consistent in all material respects with quarterly earnings
releases historically issued by Evertec (except for any qualifications in
connection with the matters set forth in the Restatement 8-K)) not later than
August 15, 2016 and (y) the later of (A) August 14, 2016 and (B) the date of
delivery of the 2015 Audited Financial Statements under Section 5.04(a);”.

(f) Section 5.04(c) of the Credit Agreement is hereby replaced in its entirety
with the following:

“(c) (x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto, (ii)
commencing with the first full fiscal quarter ending after the Closing Date,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the Financial Performance
Covenant, and (iii) setting forth the calculation of Excess Cash Flow for
Applicable Period then ended and the Applicable Percentage of such Excess Cash
Flow and any changes in the Cumulative Credit since the last delivery of a
certificate under this paragraph (c) or since the Closing Date in the case of
the first such certificate; provided that (A) such certificate with respect to
the fiscal year ended December 31, 2015 shall be provided not later than April
14, 2016, (B) such certificate with respect to the fiscal quarter ended March
31, 2016 shall be provided not later than the earlier of (I) May 16, 2016 and
(II) the deadline for delivery of the financial statements for the fiscal
quarter ended March 31, 2016 pursuant to the proviso of Section 5.04(b), (C)
such certificate with respect to the fiscal quarter ended June 30, 2016 shall be
provided not later than the earlier of (I) August 15, 2016 and (II) the deadline
for delivery of the financial statements for the fiscal quarter ended June 30,
2016 pursuant to the proviso of Section 5.04(b), and (D) any such certificate
delivered prior to the delivery of the 2015 Audited Financial Statements may be
subject to reasonable qualifications in connection with the matters set forth in
the Restatement 8-K, in which case, a replacement certificate not including such
qualification shall be delivered within two Business Days of the delivery of the
2015 Audited Financial Statements, (y) concurrently with any delivery of
financial statements under paragraph (a) above, if the accounting firm is not
restricted from providing such a certificate by its policies, a certificate of
the accounting firm opining on or certifying such statements stating whether
they obtained knowledge during the course of their examination of such
statements of any Default or Event of Default (which certificate may be limited
to accounting matters and disclaim responsibility for legal interpretations) and
(z) concurrently with any delivery of financial statements under paragraphs (a)
or (b) above, a copy of management’s discussion and analysis with respect to
such financial statements, all of which shall be in form and detail reasonably
satisfactory to the Administrative Agent (it being understood that the delivery
by Evertec of reports on Form 10-Q or Form 10-K of Evertec and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(c)(z) to the
extent such reports include such management’s discussion and analysis);”.

 

-3-



--------------------------------------------------------------------------------

(g) Section 5.04(i) of the Credit Agreement is hereby amended by adding the
following before the period:

“; provided that, with respect to the delivery of financial statements for the
year ended December 31, 2015, the information required to be delivered in
accordance with this paragraph (i) may be qualified as reasonably necessary in
connection with the matters set forth in the Restatement 8-K and will be
delivered not later than April 25, 2016, and if so qualified, information that
is not so qualified shall be delivered within two Business Days of the delivery
of the 2015 Audited Financial Statements”.

(h) Section 6.06 of the Credit Agreement is hereby amended by adding the
following at the end thereof:

“Notwithstanding the foregoing, on and after the Amendment No. 2 Effective Date
until the Specified Financial Materials have been delivered, no Restricted
Payment shall be made pursuant to Section 6.06(c), (e), (h), (i) or (m) other
than Restricted Payments made solely to fund dividends on the common stock of
Evertec in an amount not to exceed $0.10 per share per quarter (as appropriately
adjusted for any stock splits, reverse stock splits or stock
recapitalizations).”

ARTICLE II

Waivers

SECTION 2.1. The Borrower delivered the Budget with respect to the fiscal year
of the Borrower ended December 31, 2015 on March 24, 2016. As of the Amendment
No. 2 Effective Date, the Required Lenders hereby waive the Default that arose
in connection with the delayed delivery of the Budget.

SECTION 2.2. On March 23, 2016, Evertec filed a Current Report on Form 8-K with
the SEC (the “Restatement 8-K”) that describes certain errors in its previously
issued financial statements. The Required Lenders hereby waive any breach of a
representation or deemed representation, and any Default or Event of Default,
arising out of the errors and estimated restatement impacts described, in all
material respects, in the Restatement 8-K.

ARTICLE III

Conditions to Effectiveness

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions (the date of such satisfaction, the “Amendment No. 2
Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
Loan Party (other than EVERTEC México Servicios de Procesamiento S.A. de C.V.
and EVERTEC Guatemala, S.A. (the “Specified Subsidiaries”)) a counterpart of
this Amendment signed on behalf of such Loan Party and (ii) from the Required
Lenders the executed consent in the form of Exhibit A hereto.

(b) The Borrower shall have paid to the Administrative Agent for the account of
each Applicable Lender (as defined below), a consent fee equal to (x) 0.50% of
such Applicable Lender’s Term Loans and (y) 0.50% of such Applicable Lender’s
Revolving Facility Commitments

 

-4-



--------------------------------------------------------------------------------

as of the date hereof. “Applicable Lender” shall mean each Lender that has
executed and delivered to the Administrative Agent its consent to this Amendment
prior to 5:00 p.m., New York City time, on April 13, 2016 or such later date and
time specified by the Borrower and notified in writing to the Lenders by the
Administrative Agent.

(c) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower dated as of the Amendment No. 2 Effective
Date stating that, after giving effect to this Amendment, each of the
representations and warranties set forth in Article IV of this Amendment are
true and correct on such date.

(d) The Borrower shall have paid all fees, costs and expenses of the
Administrative Agent, including reasonable fees and disbursements of its
counsel, due and payable on or prior to the Amendment No. 2 Effective Date, in
the case of expenses, to the extent invoiced at least one Business Day prior to
the Amendment No. 2 Effective Date.

(e) The Administrative Agent shall have received a certificate of a Responsible
Officer of each Loan Party dated the Amendment No. 2 Effective Date (in each
case, the “Certificate”) and certifying (I) to the effect that (A) attached
thereto is a true and complete copy of the certificate or articles of
incorporation, certificate of limited partnership, articles of incorporation,
certificate of formation or other equivalent organizational documents of such
Loan Party certified as of a recent date, or in the alternative (other than in
the case of the Borrower), the Certificate will certify that such organizational
documents have not been amended since April 17, 2013, and that such
organizational documents are in full force and effect, (B) attached thereto is a
true and complete copy of the by-laws (or partnership agreement, limited
liability company agreement or other equivalent governing documents) of each
Loan Party as in effect on the Amendment No. 2 Effective Date, or in the
alternative (other than in the case of the Borrower), the Certificate will
certify that such governing documents have not been amended since April 17,
2013, and that such governing documents are in full force and effect and (C)
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Loan Party (or its managing general partner, managing
member or equivalent) of each Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Loan Party is a party, and that
such resolutions have not been modified, rescinded or amended, and that such
resolutions are in full force and effect, and (II) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of any
Loan Party and signed by another officer as to the incumbency and specimen
signature of the Responsible Officer executing the certificate pursuant to this
clause (e); provided that any Specified Subsidiary may deliver its Certificate
in accordance with Section 5.3.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 2 Effective Date.

ARTICLE IV

Representations and Warranties

Each Loan Party represents and warrants as follows:

(a) after giving effect to this Amendment, no Event of Default or Default has
occurred and is continuing; and

(b) after giving effect to this Amendment, the representations and warranties
set forth in the Loan Documents are true and correct in all material respects as
of the date hereof, as applicable, with the same effect as though made on and as
of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

 

-5-



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.1. Continuing Effect; No Other Amendments or Waivers. This Amendment
shall not constitute an amendment or waiver of or consent to any provision of
the Credit Agreement and the other Loan Documents except as expressly stated
herein and shall not be construed as an amendment, waiver or consent to any
action on the part of Holdings, the Borrower or any Subsidiary of the Borrower
that would require an amendment, waiver or consent of the Administrative Agent
or the Lenders except as expressly stated herein. Except as expressly waived
hereby, the provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect in accordance with their terms. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 5.2. Guarantors’ Acknowledgment. With respect to the amendments to the
Credit Agreement effected by this Amendment, each Guarantor hereby acknowledges
and agrees to this Amendment and confirms and agrees that its Guarantee and each
Security Document to which it is a party is and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects except
that, upon the effectiveness of, and on and after the date of this Amendment,
each reference in the Guarantee Agreement and Security Document to the Credit
Agreement, “thereunder,” “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended or modified by this Amendment. Although the Administrative Agent and the
Lenders have informed the Guarantors of the matters set forth above, and each
Guarantor has acknowledged the same, each Guarantor understands and agrees that
neither the Administrative Agent nor any Lender has any duty under the Credit
Agreement, the Guarantee Agreement or any other agreement with any Guarantor to
so notify any Guarantor or to seek such an acknowledgement, and nothing
contained herein is intended to or shall create such a duty as to any
transaction hereafter. Each Loan Party hereby ratifies and reaffirms the
validity, enforceability and perfection of the Liens and security interests
granted to the Collateral Agent for the benefit of the Secured Parties to secure
any of the Obligations (as defined in the Credit Agreement and including after
giving effect to this Amendment) by each Loan Party pursuant to the Security
Documents to which any Loan Party is a party and agrees that the Liens and
security interests granted pursuant to the Security Documents shall continue to
secure the Obligations under the Credit Agreement as amended by this Amendment.

SECTION 5.3. Post-Closing Matters. As promptly as practicable after the date of
this Amendment, but in any event within 30 days following the Amendment No. 2
Effective Date, (a) all actions (if any) required or advisable to be taken in
each jurisdiction where a Loan Party is organized in order to confirm the
Guarantee of the Obligations of such Loan Party or to confirm the continued
validity of any security interest securing the Obligations, as reasonably
determined by the Administrative Agent after consultation with local counsel,
shall have been taken; and (b) each Specified Subsidiary shall deliver to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, (x) a counterpart or joinder to this Amendment signed on
behalf of such Specified Subsidiary and (y) a certificate of a Responsible
Officer of such Specified Subsidiary described in paragraph (e) of Article III
of this Amendment; provided that the failure to comply with this Section 5.3
within 30 days following the Amendment No. 2 Effective Date shall result in an
Event of Default.

 

-6-



--------------------------------------------------------------------------------

SECTION 5.4. Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

SECTION 5.5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

[Signatures to Follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

EVERTEC GROUP, LLC By:  

/s/ Peter J.S. Smith

  Name:   Peter J.S. Smith   Title:   EVP - Chief Financial Officer EVERTEC
INTERMEDIATE HOLDINGS, LLC By:  

/s/ Peter J.S. Smith

  Name:   Peter J.S. Smith   Title:   EVP – Chief Financial Officer SUBSIDIARY
GUARANTORS: EVERTEC COSTA RICA, S.A. By:  

/s/ Morgan M. Schuessler

  Name:   Morgan M. Schuessler   Title:   President EVERTEC PANAMA, S.A. By:  

/s/ Morgan M. Schuessler

  Name:   Morgan M. Schuessler   Title:   President EVERTEC DOMINICANA, SAS By:
 

/s/ Carlos J. Ramírez

  Name:   Carlos J. Ramírez   Title:   Vice President JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By:  

/s/ Nicholas Gitron-Beer

  Name:   Nicholas Gitron-Beer   Title:   Vice President

[Signature Page to Amendment No. 2 to EVERTEC Credit Agreement]